Citation Nr: 0637543	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
10 percent for bilateral tinnitus.

2.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a psychiatric 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for tinnitus, and assigned a 10 percent 
disability rating for it.

In a March 2004 decision, the Board denied the veteran's 
appeal for a rating in excess of 10 percent for tinnitus.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2005, the Court granted a joint motion from the veteran and 
VA to remand the tinnitus rating claim to the Board for 
readjudication, in light of an April 2005 Court decision on 
the issue of ratings for bilateral tinnitus.

The issues of increased disability ratings for hypertension 
and hearing loss, and for service connection for a heart 
disorder, a stomach disorder, headaches, and a psychiatric 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.

2. The 10 percent rating assigned for the veteran's tinnitus 
is the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code (Code) 6260 (2002), Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The facts in this case are not in dispute.  As the 
law is dispositive, the provisions of the VCAA do not apply.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In January 1999, the RO received the veteran's claim for 
service connection and compensation for hearing loss and 
tinnitus.  On VA audiological evaluation in July 2000, the 
veteran reported having tinnitus that he perceived in both of 
his ears.  In a September 2000 rating decision, the RO 
granted service connection and a single 10 percent rating for 
tinnitus.  In August 2001, the veteran filed a notice of 
disagreement with that decision, asserting that a separate 10 
percent rating should be assigned for tinnitus in each ear.  
In a March 2004 decision, the Board denied the veteran's 
appeal for a rating in excess of 10 percent for tinnitus.  
The veteran appealed the Board's decision to the Court.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  The 
percentage ratings in the Rating Schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being heard 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that versions of Code 6260 in effect prior to 1999 and 
prior to June 13, 2003, required the assignment of dual 
10 percent ratings for tinnitus that is bilateral, i.e., 
perceived in both ears.  VA appealed the Court's decision in 
Smith to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  

In May 2005, the Court granted a joint motion from the 
veteran and VA to remand the tinnitus rating claim to the 
Board for readjudication, in light of the Court's decision in 
Smith.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's longstanding interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  In 
light of the foregoing, the Board concludes that the version 
of Code 6260 in effect prior to June 2003 precludes a 
schedular rating in excess of a single 10 percent rating for 
tinnitus.  As the revised version of Code 6260 explicitly 
prohibits a schedular rating in excess of 10 percent for 
tinnitus, the veteran's claim for a schedular rating in 
excess of 10 percent for tinnitus, based on assignment of a 
separate rating for each ear, must be denied under both the 
old and the new versions of the regulation.  As the 
disposition is based on interpretation of the law, and not 
the facts of this case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate rating for each ear, is 
denied.


REMAND

In a February 2005 rating decision, the RO denied the 
veteran's claims for increased disability ratings for 
hypertension and hearing loss, and for service connection for 
a heart disorder, a stomach disorder, headaches, and a 
psychiatric disorder.  In February 2005, the veteran filed a 
notice of disagreement with the February 2005 rating 
decision.  As the RO has yet to issue a statement of the case 
with regard to that notice of disagreement, the Board must 
remand those claims to the RO for the issuance of a statement 
of the case.  38 U.S.C.A. § 7105 (West 2002); see Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case with regard to the claims for 
increased disability ratings for 
hypertension and hearing loss, and for 
service connection for a heart disorder, 
a stomach disorder, headaches, and a 
psychiatric disorder.

Thereafter, if the RO receives a timely substantive appeal 
with regard to those claims, the RO should return the case to 
the Board, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of these issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


